       Case 6:20-mj-00003-JDP Document 12 Filed 09/08/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     PATRICE PRINGLE
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 6:20-mj-00003-JDP

12                     Plaintiff,                  STIPULATION TO MODIFY SENTENCE

13   vs.

14   PATRICE PRINGLE

15                    Defendant.

16
17          The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,

18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Patrice Pringle, hereby stipulate and jointly move this court to modify the terms of Ms.
20   Pringle’s sentence.

21          On February 12, 2020 Ms. Pringle pleaded guilty to one count of driving with a blood
22   alcohol content above 0.08%. On the same day the Honorable Jeremy Peterson sentenced Ms.
23   Pringle to 12 months unsupervised probation, a $600 fine, 60 hours of community service, and the

24   first time DUI offender class. To date, Ms. Pringle has paid her fine and completed the DUI
25   offender class. However, because of the ongoing COVID-19 pandemic, the opportunity to
26   perform community service has been severely limited. Very few non-profit organizations will
27   allow volunteers out of an abundance of caution to avoid spreading the virus. Ms. Pringle now
28   asks the court to modify her sentence of probation to allow payment of an additional $600.00 in
        Case 6:20-mj-00003-JDP Document 12 Filed 09/08/20 Page 2 of 3


 1   lieu of community service. A total of $1200.00 in fines is consistent with other DUI sentences.

 2   The government does not object.

 3                                                Respectfully submitted,

 4                                                McGREGOR SCOTT
                                                  United States Attorney
 5
 6   Dated: September 4, 2020                     /s/ Sean Anderson
                                                  Sean Anderson
 7                                                Acting Legal Officer
                                                  National Park Service
 8                                                Yosemite National Park

 9
10   Dated: September 4, 2020                     HEATHER E. WILLIAMS
                                                  Federal Defender
11
12                                                /s/ Benjamin A. Gerson
                                                  BENJAMIN A. GERSON
13                                                Assistant Federal Defender
                                                  Attorney for Defendant
14                                                WILLIAM MATTHEWS PENNY III

15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Pringle - Stipulation to modify sentence     -2-
        Case 6:20-mj-00003-JDP Document 12 Filed 09/08/20 Page 3 of 3


 1                                                  ORDER

 2              Good cause appearing, the above stipulation for defendant to pay an additional $600.00

 3   in lieu of 60 hours of community service in case No. 6:20-mj-00003-JDP, is hereby accepted and

 4   adopted as the order of this court.

 5
 6   IT IS SO ORDERED.

 7
 8   Dated:          September 4, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Pringle - Stipulation to modify sentence        -3-
